DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022; February 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nauche et al. (FR 3014673; reference made to US 2017/0000328 as an English language equivalent - herein Nauche; of record) in view of Yoo et al. (US 9,055,904 - Yoo; of record).
	As to claim 1, Nauche teaches a vision testing system (Nauche Figs. 1-7), comprising a vision testing system apparatus (Nauche Figs. 1-7), including a light occluding casing (Nauche Fig. 1 - 10; para. [0065]), a viewing station coupled to the light occluding casing (Nauche Fig. 1 - 7, 8, 12), a first digital display housed within the light occluding casing (Nauche Fig. 3 - 31; Fig. 4 - 31; para. [0070]), a second digital display external to the light occluding casing that is configured to receive touch-based input (Nauche Fig. 3 - 32; para. [0021], [0070]), and processing circuitry configured to display one or more predetermined vision tests via the first digital display (Nauche Fig. 3 - 31; para. [0078], [0079]), receive input via the second digital display (Nauche Fig. 2 - 32; [0070]), the second digital display having a plurality of response indicators (Nauche Fig. 6a, 6b - 51, 52, 53; para. [0142]-[0145]; Fig. 7 - 54, 55, 56; para. [0151]-[0154]), each response indicator having a plurality of response zones (Nauche Fig. 6a,b - 51, 52, 53; Fig. 7 - 54, 55, 56), and determine the results of the one or more predetermined vision tests based on the input received via the second digital display (Nauche para. [0004], [0005], [0145]-[0147], [0155]), and the second digital display is configured to detect a swipe input (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144], [0147]; Fig. 7 - 55, 56; para. [0153]), the swipe input being based on direction and length (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144], [0147]; Fig. 7 - 55, 56; para. [0153]), wherein the second digital display is configured to record a response when the length of the swipe is sufficient to select the response zones of the respective indicator (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144], [0147]; Fig. 7 - 55, 56; para. [0153]).
	Nauche does not specify the swipe selects all of the plurality of response zones of the respective response indicator, the response not being recorded when a subset of the plurality of the response zones is selected.
	In the same field of endeavor Yoo teaches a vision testing system with a touch screen (Yoo Fig. 4 - 402; Fig. 5 - 500; col. 10: 20-25; col. 10:49-55), wherein the touch screen has response indicators with a plurality of response zones (Yoo Fig. 5 - 508, 510, 512, 514, origin of 506, 504; col. 12:9-20; col. 11:9-36 - as discussed an “indicator” includes any one of zones 508, 510, 512, 514 along with origin zone - i.e. there are 4 indicators  with two zones (508+origin), (510+origin), (512+ origin), (514+origin)), wherein a swipe is sufficient to select all of the plurality of response zones of the respective response indicator, the response not being recorded when a subset of the plurality of the response zones is selected (Yoo Fig. 5; col. 10:61-67; col. 11:1-59 - as discussed, an exemplary “right” response indicator being zones of the central region (unlabeled circle/origin) plus right region (510), when both zones are swiped beginning at the origin, the “right” indication being selected.  “Right” being selected when initial point of contact (e.g. origin/central circle) and movement into zone (510); similar actions exist for each of the other zones/indicators up, left, down).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a touch direction selection since, as taught Yoo, such touch direction selection for all zones of an indicator is well known in the art for the purpose of indicating directions via a touch screen during the testing/training (Yoo col. 1:20-35; col. 4:15:21).
	As to claim 2, Nauche in view of Yoo teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nauche further teaches the processing circuitry is further configured to transmit the results of the one or more vision tests to a remote device communicably coupled to the vision testing apparatus (Nauche para. [0115]).	
	As to claim 4, Nauche in view of Yoo teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nauche further teaches the processing circuitry is further configured to administer one or more vision tests (Nauche Fig. 6a,b; Fig. 7; para. [0116], [0119], [0120], [0157]-[0167]), wherein administering one or more of the vision tests includes displaying one or more predetermined shapes in a predetermined orientation a predetermined number of times (Nauche Fig. 6a,b; para. [0139]), receiving input from the second digital display corresponding to a direction of an orientation of the one or more predetermined shapes for each time the one or more predetermined shapes in the predetermined orientation is displayed (Nauche Fig. 6a,b - 53, 51, 52; para. [0139]-[0144]), transmitting a result of one or more of the vision tests to the remote device (Nauche para. [0115]).
	As to claim 5, Nauche in view of Yoo teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Nauche further teaches the indication of the direction of the orientation of the one or more predetermined shapes via the second digital display includes one or more of a touch on a predetermined location of the second digital display corresponding to the orientation and a swipe from a first location on the second digital display toward a second location on the second digital display (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144]; Fig. 7 - 55, 56; para. [0153]).
	As to claim 8, Nauche teaches a method of administering vision tests (Nauche Figs. 1-7), comprising displaying one or more predetermined vision tests via a first digital display (Nauche Figs. 6a,b; Fig. 7), the first digital display being housed in a light-occluding casing (Nauche Fig. 3 - 31, 10; Fig. 4 - 31, 10; para. [0065], [0070]), receiving input via a second digital display (Nauche Fig. 1 - 32; para. [0070]), the second digital display being external to the light-occluding casing (Nauche Fig. 3 - 32; para. [0021], [0070]), the second digital display having a plurality of response indicators (Nauche Fig. 6a, 6b - 51, 52, 53; para. [0142]-[0145]; Fig. 7 - 54, 55, 56; para. [0151]-[0154]), each response indicator having a plurality of zones (Nauche Fig. 6a,b - 51, 52, 53; Fig. 7 - 54, 55, 56), and determining, via processing circuitry, results for the one or more predetermined vision tests based on the input received via the second digital display (Nauche para. [0004], [0005], [0145]-[0147], [0155]), and receiving input via the second display comprises detecting a swipe input (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144], [0147]; Fig. 7 - 55, 56; para. [0153]), the swipe being based on direction and length (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144], [0147]; Fig. 7 - 55, 56; para. [0153]), wherein the second digital display records a response when the length of the swipe is sufficient to select the response zones of the respective response indicator (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144], [0147]; Fig. 7 - 55, 56; para. [0153]).
	Nauche does not specify the swipe selects all of the plurality of response zones of the respective response indicator, the response not being recorded when a subset of the plurality of the response zones is selected.
	In the same field of endeavor Yoo teaches a vision testing system with a touch screen (Yoo Fig. 4 - 402; Fig. 5 - 500; col. 10: 20-25; col. 10:49-55), wherein the touch screen has response indicators with a plurality of response zones (Yoo Fig. 5 - 508, 510, 512, 514, origin of 506, 504; col. 12:9-20; col. 11:9-36 - as discussed an “indicator” includes any one of zones 508, 510, 512, 514 along with origin zone - i.e. there are 4 indicators  with two zones (508+origin), (510+origin), (512+ origin), (514+origin)), wherein a swipe is sufficient to select all of the plurality of response zones of the respective response indicator, the response not being recorded when a subset of the plurality of the response zones is selected (Yoo Fig. 5; col. 10:61-67; col. 11:1-59 - as discussed, an exemplary “right” response indicator being zones of the central region (unlabeled circle/origin) plus right region (510), when both zones are swiped beginning at the origin, the “right” indication being selected.  “Right” being selected when initial point of contact (e.g. origin/central circle) and movement into zone (510); similar actions exist for each of the other zones/indicators up, left, down).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a touch direction selection since, as taught Yoo, such touch direction selection for all zones of an indicator is well known in the art for the purpose of indicating directions via a touch screen during the testing/training (Yoo col. 1:20-35; col. 4:15:21).
	As to claim 9, Nauche in view of Yoo teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Nauche further teaches transmitting the results of the one or more vision tests to a remote device communicably coupled to a vision testing apparatus, the vision testing apparatus including the first digital display and the second digital display (Nauche para. [0115]).
	As to claim 10, Nauche in view of Yoo teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Nauche further teaches the one or more predetermined vision tests include preliminary tests, refractive tests, non-refractive tests, a horizontal peripheral test, HOTV tests, road sign recognition, and Allen tests (Nauche para. [0157]-[0167]).
	As to claim 12, Nauche in view of Yoo teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Nauche further teaches administering one or more of a vision test (Nauche Figs. 6a,b, 7; para. [0157]-[0167]), wherein administering one or more of the vision tests includes displaying one or more predetermined shapes in a predetermined orientation a predetermined number of times (Nauche Fig. 6a,b; para. [0139]), receiving input from the second digital display corresponding to a direction of an orientation of the one or more predetermined shapes for each time the one or more predetermined shapes in the predetermined orientation is displayed (Nauche Fig. 6a,b - 53, 51, 52; para. [0139]-[0144]), transmitting a result of one or more of the vision tests to the remote device (Nauche para. [0115]).
	As to claim 13, Nauche in view of Yoo teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Nauche further teaches the indication of the direction of the orientation of the one or more predetermined shapes via the second digital display includes one or more of a touch on a predetermined location of the second digital display corresponding to the orientation and a swipe from a first location on the second digital display toward a second location on the second digital display (Nauche Fig. 6a,b - 51, 52; para. [0142], [0144]; Fig. 7 - 55, 56; para. [0153]). 

Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: see Examiner’s reasons for indicating allowable subject matter in the Office Action mailed July 26, 2021 as they pertain to the combination of claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-7, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 6-7, see Examiner’s reasons for indicating allowable subject matter in the Office Action mailed July 26, 2021.
	As to claims 14-15, see Examiner’s reasons for indicating allowable subject matter in the Office Action mailed July 26, 2021.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 2, 2022